Citation Nr: 9911164	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  96-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran had active military service from August 1942 to 
May 1945.  He died on October [redacted], 1994.  The appellant 
is his widow.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim.  A notice of disagreement was received 
in May 1995.  In January 1996, the appellant was provided 
with a statement of the case.  Her substantive appeal was 
also received in January 1996.

The Board also notes that the appellant requested a hearing 
before a traveling Member of the Board, which was scheduled 
on October 22, 1997.  Notification of the scheduled hearing 
was sent to the appellant in a letter dated September 29, 
1997.  The record indicates that the appellant failed to 
report for the scheduled hearing.


FINDINGS OF FACT

1.  The veteran's certificate of death indicates he died on 
October [redacted], 1994, at the age of 81; the immediate cause 
of death was identified as respiratory failure, and the 
underlying causes of death were identified as colon carcinoma 
and gastrointestinal bleeding.

2.  At the time of the veteran's death, service connection 
was in effect for a moderate chronic anxiety state, 
manifested by spastic colitis, evaluated as 10 percent 
disabling; and for perceptive deafness, evaluated as 
noncompensably disabling.  The veteran's combined service-
connected disability evaluation was 10 percent.

3.  The appellant has not submitted medical evidence that a 
service-connected disability caused or contributed to the 
veteran's death, and the appellant has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim of service connection for cause of 
the veteran's death is plausible under the law.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1110, 1310, 5107(a) (West 1991); 38 C.F.R. 
§ 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to dependency and indemnity 
compensation (DIC) based upon service connection for the 
veteran's cause of death.  The threshold question which the 
Board must address in this case is whether the appellant has 
presented a well-grounded claim.  A well-grounded claim is 
one which is plausible.  If she has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals (redesignated as the 
United States Court of Appeals for Veterans Claims, effective 
March 1, 1999) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

As with any other claim for service-connected benefits, a 
claimant seeking DIC has the initial burden of establishing 
that the claim is well grounded.  See Carbino v. Gober, 10 
Vet.App. 507, 509 (1997), aff'd, ___ F.3d ___, No. 98-7035 
(Fed. Cir. Feb. 12, 1999); Johnson v. Brown, 8 Vet.App. 423, 
426 (1995).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 
Vet.App. 40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The appellant's primary theory of entitlement in this case is 
that the veteran's service-connected anxiety disorder caused 
his death.  The appellant has made no more specific 
contentions beyond this fundamental assertion of entitlement 
to service connection.  Moreover, the appellant has offered 
no contentions as to the existence of medical evidence or 
treatment records which support her contentions.

In the alternative, the appellant's representative has argued 
that, if service connection is not granted, then the case 
should be remanded so that the veteran's terminal treatment 
records and any other pertinent treatment records may be 
obtained and reviewed.

The Board has carefully reviewed the entire evidentiary 
record.  It is noted that the veteran's service medical 
records do indicate treatment for gastrointestinal 
complaints, to include a possible perforation of a peptic 
ulcer.  They also indicate he was treated for loss of 
hearing.  However, service medical records are entirely 
negative for any record of respiratory failure, or colon 
carcinoma.

By a January 1946 rating decision, service connection was 
granted for a chronic spastic colitis, assigned a 10 percent 
disability evaluation.  Service connection was also granted 
for perceptive deafness, assigned a noncompensable disability 
evaluation.  The veteran had no other service-connected 
disorders.  His combined disability evaluation was 10 
percent.

In a June 1949 rating decision, the veteran's service-
connected spastic colitis was reclassified as chronic 
moderate anxiety state, manifested by spastic colitis.  The 
10 percent disability evaluation was continued.

The remainder of the evidentiary record is negative for any 
further medical treatment.  The veteran submitted no further 
records of medical treatment during his lifetime, and the 
appellant has also submitted no medical evidence.

The veteran's certificate of death indicates he died on 
October [redacted], 1994, at the age of 81.  The immediate 
cause of death was identified as respiratory failure and the 
underlying causes of death were identified as colon carcinoma 
and gastrointestinal bleeding.

Having carefully reviewed the entire evidentiary record, the 
Board finds the record is entirely negative for any medical 
evidence that the veteran's service-connected anxiety 
disorder, or perceptive deafness, in any way caused or 
contributed to his death.  There is no medical evidence of 
record to indicate that the veteran's anxiety disorder, or 
any other service-connected disorder, contributed in any way 
to his fatal respiratory failure.

Accordingly, the Board finds that the appellant has simply 
made a contention that the veteran's death was caused by his 
service-connected anxiety disorder, or his perceptive 
deafness, with no medical evidence in support of her 
argument.  We have carefully considered the appellant's 
arguments, and it is clear that she is sincere in her belief.  
However, inasmuch as the appellant is offering her own 
medical opinion, we would note that the record does not 
indicate that she has any professional medical expertise.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  See also 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  Inasmuch as the 
appellant's claim involves a question of medical causation, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91, 92-93 (1993).  As such evidence is lacking 
here, the appellant's claim is not well grounded.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the appellant's claim.  
In this regard, the Board has carefully considered the 
arguments of the appellant's representative, that the case 
should be remanded to obtain all the veteran's treatment 
records.  However, the Board finds that the appellant has not 
informed VA of the existence of any available evidence that 
would render the claim well grounded.  The Board therefore 
finds that no further action is warranted relative to the 
development of the appellant's claim, based upon the 
information currently of record.  Hence, the Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet.App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also Epps v. Brown, supra.  Moreover, VA is not required 
to notify the appellant of particular evidence needed to make 
her application complete if the Department has not reasonably 
had notice of the existence of such evidence.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Consequently, a 
remand for additional evidentiary development is not 
warranted under the facts of this case.


ORDER

The claim of entitlement to service connection for cause of 
the veteran's death is denied, as it is not well grounded.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

